Citation Nr: 0809257	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-08 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left leg muscle 
injury, to include as secondary to service-connected 
residuals of trauma to the lumbar spine with herniated 
nucleus pulposus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim for 
service connection for a left leg muscle injury.  In October 
2006, this issue was remanded in order to afford the veteran 
additional notice regarding the requirements for establishing 
service connection on a secondary basis and to afford the 
veteran a VA examination.  Regrettably, this issue must be 
remanded once again.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is currently seeking service connection for a 
left leg muscle injury, secondary to service-connected 
residuals of trauma to the lumbar spine with herniated 
nucleus pulposus.  See Claim, November 2002.  Specifically, 
the veteran claims that his back disability has resulted in 
lack of mobility and weakness of his limbs.  Id.  He has also 
recently claimed that his service-connected peripheral 
neuropathy and diabetes mellitus, type II, have weakened his 
leg muscles.  See Appellant's Post-remand Brief, February 
2008.  He contends that this weakness caused his left leg 
muscle to give out, resulting in extensive damage to his left 
leg.  See Claim, November 2002.  After a thorough review of 
the veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim. 

The veteran has been service connected for residuals of 
trauma to the lumbar spine with herniated nucleus pulposus 
since 1973, for diabetes mellitus, type II, since 2001, and 
for peripheral neuropathy of the left lower extremity since 
2002.  The evidence of record establishes that the veteran 
sustained injury to his left knee in December 2000, during 
the course of his employment.  The veteran reported that he 
was walking outside when his left foot got stuck in the mud, 
causing him to twist his left knee and fall.  The veteran 
underwent left quadriceps traumatic tendon rupture repair in 
December 2000, and other subsequent aspirations of the left 
knee in January 2001 due to infection.  The veteran has 
consistently complained of left knee pain since this 
incident.

The Board notes that a VA examination was conducted in March 
2007 in order to determine any possible effects that the 
veteran's service-connected spine disability or peripheral 
neuropathy may have had on his left leg muscle injury.  After 
reviewing the claims file and examining the veteran, the 
physician concluded that it is unlikely that the veteran's 
service-connected spine condition was the cause of this 
injury, given that this was a traumatic event, in which the 
veteran got his foot stuck in mud and suffered an injury 
while attempting to remove it.  He continued on to opine that 
this injury was not due to incoordination or decreased 
strength or sensibility in the extremity.  The veteran's 
patellar tendon rupture was due to a forceful attempt at 
extraction of his foot from the mud.   

The Board finds that the medical evidence of record is 
inadequate for the purpose of determining the nature and 
etiology of the veteran's left leg muscle injury.  The VA 
examiner's opinion answered the question of whether the 
veteran's left leg muscle injury could have been caused by 
the veteran's service-connected spine condition; however, it 
did not answer the question of whether the veteran's left leg 
muscle injury could have been aggravated by his service-
connected spine condition.  In addition, this opinion did not 
address the question of whether any of the veteran's other 
service-connected disabilities, to include his peripheral 
neuropathy, diabetes mellitus, type II, or residuals of a 
left foot injury, could have caused or aggravated the 
veteran's left leg muscle injury.  Therefore, a remand is 
required by law.  See 38 C.F.R. § 4.2 (2007).

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  See Colvin at 175. 

Accordingly, the case is REMANDED for the following action:

1.	The claims folder should be forwarded 
to the examiner  (B.P.B, M.D.) who 
performed the veteran's March 2007 VA 
examination, if possible.  This 
examiner should review pertinent 
documents in the claims folder and 
offer an addendum opinion to the March 
2007 VA examination report based on a 
complete review of the claims file.  No 
new examination is necessary at this 
time, unless felt to be necessary by 
the individual preparing the addendum.  

After reviewing the file, the physician 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran's left leg muscle injury 
was aggravated (permanently increased 
in severity beyond the natural 
progression) by his service-connected 
spine condition OR was caused or 
aggravated by any of the veteran's 
other service-connected disabilities, 
to include his peripheral neuropathy, 
diabetes mellitus, type II, or 
residuals of a left foot injury. 

If it is not possible to obtain an 
addendum opinion by the physician from 
the March 2007 VA examination, another 
appropriate examiner should be chosen 
and a new VA examination must be 
conducted.  After reviewing pertinent 
documents in the claims file and 
examining the veteran, the examiner 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran's left leg muscle injury 
was caused or aggravated (permanently 
increased in severity beyond the 
natural progression) by any of the 
veteran's service-connected 
disabilities, to include his spine 
condition, peripheral neuropathy, 
diabetes mellitus, type II, or 
residuals of a left foot injury. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination 
report should reflect that the 
requested review of the claims file was 
conducted.

2.	Then, the RO/AMC should readjudicate the 
claim.  In particular, the RO/AMC should 
review all the evidence that was 
submitted since the July 2007 
supplemental statement of the case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason(s) for the decision.  After the 
veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

